Title: To Thomas Jefferson from George Gibson, 19 March 1781
From: Gibson, George
To: Jefferson, Thomas



may it please your excelly.
Petersbg. 19th. March 81.

Major Hamilton who hath served upwards of four Years as Captain in the Regiment with me and who preserved the Reputation of A Brave Officer and Gentleman wishes to have the Indulgence of retiring on the Same footing with myself. Some time since, Majr.  Genl. Greene and the Baron Steuben assured me that all Officers in the Continental Line shou’d have the privilege of retiring on half pay if they did not choose to continue in the service and the Baron desired me to inform the Officers of the State Regiments that the same privileges wou’d be extended to them. In consequence of which many of the Gentlemen unable to support the Character which their Rank in the Army requires from them, had made their arrangement to quit the Service. Majr. Hamilton is in this Predicament. If therefore he can be indulged it Will Give much sattisfaction to the Officers in General and will be doing him that Justice his Services Merit.
I have the Honor to be With great respect Your Excellys. Obedt. Servt.,

Geo: Gibson

